DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
1.    Applicants argue:
	“Further, while page 6 of the Office action appears to equate the 2L x 2L region of the cited FIG. 12(a) of Lubarda and the 3L x 3L region of the cited FIG. 14(a)-(b) of Lubarda with the analytical solution domain and the extended domain, respectively, of claim 1. Flowever, both of the 2L x 2L and 3L x 3L regions of Lubarda are square regions, and not of any arbitrary shape. That is, the cited portions of Lubarda do not appear to disclose at least “simulate a stress profile for an extended domain using the initial displacement and the initial stress as initial values of a stress equilibration equation, the analytical solution domain being a domain smaller than the extended domain, the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from the stress profile not being initial domain dependent, as now recited in amended claim 1. (Emphasis added).” (Remarks: page 8)



2.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that the applicant states that the prior art of record does not teach the limitations that state “simulate a stress profile for an extended domain using the initial displacement and the initial stress as initial values of a stress equilibration equation, the analytical solution domain being a domain smaller than the extended domain”.  However, the applicant does not show how the prior art of record does not teach the limitations shown above.  The examiner notes that in Fig. 9 of Vattre et al. reference, it displays a 16x16x16 cubic crystal lattice, where there is a grayscale within a portion of the cubic crystal lattice.  The examiner considers the portions of the cubic crystal lattice that are white and black to be the initial and extended domain.  On Pg. 409, sec. 3.1, 1st – 2nd paragraph and Figs. 9 and 10 of the Vattre et al. reference, the stress component is compared to an exact analytical solution.  The stress component is due to the dislocation loop in a cross-section of normal [100] centred on the prismatic loop inside the simulation volume is compared to an exact analytic solution.  With this comparison, it demonstrates that a stress profile of the extended domain is being simulated, since the comparison as shown in Fig. 10 is of the discrete continuous model (DCM) computations with different values of h is of the 16 x 16 x 16 FE mesh.  There is also a comparison of the FE mesh being at larger sizes as shown in Fig. 10C.
	Also, in the Lubarda et al. reference, a dislocation pattern for ten parallel pileups are shown in a region (L x L), see Fig. 12.  The pileups are placed in a 2L x 2L region, where the shear stress distributions for the ten pileups of ten positive dislocations are shown in Figs. 14 (a) and 14 (b) of the Lubarda et al. reference.  Fig. 14 (a) shows the dislocation configuration as in Fig. 12 (a), where the region is 2L x 2L.  Fig. 14 (b), displays the same array of pileups, except that it’s in a 3L x 3L region, see Pg. 638, right col. last paragraph, of the Lubarda reference.  The 
	Regarding the applicant’s argument for the limitation including the recent amendment of claim 1 that states “the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from the stress profile not being initial domain dependent”, it has been considered but is moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12, 14-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Modelling crystal plasticity by 3D dislocation dynamics and .

With respect to claim 1, Vattre et al. disclose “A stress simulation system” as [Vattre et al. (Pg. 493, last paragraph “An initial plastic strain, etc.”)];
“calculate an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain” as [Vattre et al. (Pg. 499, sec. 3.1 Prismatic loop, 1st – 2nd paragraph, “Fig. 9 shows a square prismatic, etc.”)];
“and simulate a stress profile for an extended domain using the initial displacement and the initial stress as initial values of a stress equilibration equation.” as [Vattre et al. (Pg. 499, sec. 3.1 Prismatic loop, 1st – 2nd paragraph, “Fig. 9 shows a square prismatic, etc.”)];
While Vattre et al. teaches calculating an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain, Vattre et al. does not explicitly disclose “a memory; and a processor, wherein the processor is configured to execute instructions from the memory; the analytical solution domain being a domain smaller than the extended domain”
Lubarda et al. discloses “a memory” as [Lubarda et al. (Pg. 642, right col., Acknowledgements, “V.A.L. expresses gratitude to the, etc.”)] Examiner’s interpretation: Having a computer demonstrates that there is memory, since memory is embedded within a computer;
Examiner’s interpretation: Having a computer demonstrates that there is a processor, since a processor is embedded within a computer;
“the analytical solution domain being a domain smaller than the extended domain” as [Lubarda et al. (Pg. 637 sec. 4.3 Dislocation distribution in a finite body, last paragraph, “Figure 12 illustrates the effect of free, etc.”, Pg. 638, right col., last paragraph, “Shear stress distributions for ten pileups, etc.”, Figs. 12(a), 14(a) and 14(b))] Examiner’s interpretation: The examiner considers the 3L x 3L region shown in Fig. 14(b) to be the extended domain, since the ten pileups are the same and are in the same array as the pile up in shown in Fig. 12 (a), which is a 2L x 2L region;
Vattre et al. and Lubarda et al. are analogous art because they are from the same field endeavor of analyzing dislocation distributions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Vattre et al. of predicting plastic flow at the (sub)micron length scale of materials with complex boundary conditions by incorporating 
a memory; and a processor, wherein the processor is configured to execute instructions from the memory; the analytical solution domain being a domain smaller than the extended domain as taught by Lubarda et al. for the purpose of finding the minimum potential energy configuration with respect to variations in the dislocation positions.
The motivation for doing so would have been because Lubarda et al. teaches that by finding the minimum potential energy configuration with respect to variations in the dislocation 
While the combination of Vattre et al. and Lubarda et al. teaches having the analytical solution domain being a domain smaller than the extended domain, Vattre et al. and Lubarda et al. do not explicitly disclose “the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from simulating the stress profile not being initial domain dependent.”
Xia discloses “the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from simulating the stress profile not being initial domain dependent” as [Xia (Pg. 99, 1st paragraph, “These results from experiments motive, etc.”)] Examiner’s interpretation: The examiner considers the small deformation of the domain to be the arbitrary shape of the analytical solution domain, since the deformation of the domain will result in the domain not being in its original shape;
Vattre et al., Lubarda et al. and Xia are analogous art because they are from the same field endeavor of analyzing dislocation distributions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Vattre et al. and Lubarda et al. of having the analytical solution domain being a domain smaller than the extended domain by incorporating the analytical solution domain having an arbitrary shape and enclosing a dislocation, results from simulating the stress profile not being initial domain dependent as taught by Xia for the purpose of simulating the deformation of Face Centred Cubic (FCC) single crystals.
The motivation for doing so would have been because Xia teaches that by simulating the deformation of Face Centred Cubic (FCC) single crystals, the ability to provide a full solution of 

With respect to claim 2, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 1 above, and Vattre et al. further discloses “wherein the analytic solution domain includes two or more dislocations” as [Vattre et al. (Pg. 503, 2nd paragraph, “The microstructures are then left, etc.”)] Examiner’s interpretation: The examiner considers the misfit dislocations to be the two or more dislocations, since there are a plurality of misfit dislocations;

With respect to claim 3, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 2 above, and Lubarda et al. further discloses “wherein the at least one dislocation comprises a curved dislocation and the initial analytic solution is calculated for the curved dislocation.” as [Lubarda et al. (Pg. 628, right col., last paragraph, “The formulation presented above is, etc.”, Pg. 632, left col., 1st paragraph, “We next consider the variation, etc.”)];

With respect to claim 4, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 2 above, and Vattre et al. further discloses “wherein the at least one dislocation comprises a screw dislocation and the initial analytic solution is calculated for the screw dislocation.” as [Vattre et al. (Pg. 503, 2nd paragraph, “The microstructures are then left, etc.”)];

With respect to claim 5, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 1 above, and Vattre et al. further discloses “wherein the at least one dislocation comprises an edge dislocation, and the initial analytic solution is calculated for the edge dislocation.” as [Vattre et al. (Pg. 497, sec. 2.4 Initial configuration, 1st paragraph, “As dislocation in a DCM, etc.”)];

With respect to claim 7, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 1 above, and Vattre et al. further discloses “wherein the analytic solution domain comprises an infinite medium.” as [Vattre et al. (Pg. 492, 2nd paragraph, “Hybrid approaches have, etc.”)];

With respect to claim 8, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 1 above, and Vattre et al. further discloses “wherein the stress equilibration equation comprises a finite element method stress equilibration equation.” as [Vattre et al. (Pg. 492, 3rd paragraph, “Another hybrid approach, which, etc.”)];

With respect to claim 9, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 8 above, and Vattre et al. further discloses “wherein the stress equilibration equation defined by / σδ(Bu)dV = 0.” as [Vattre et al. (Pg. 493-494, 3rd -4th paragraph, “In the small-strain regime, etc.”, Eqn. 2)];

With respect to claim 10, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 1 above, and Vattre et al. further discloses “wherein the stress nd – 3rd paragraph, “Hybrid approaches have been proposed, etc.”)];

With respect to claim 12, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 1 above, and Lubarda et al. further discloses “wherein the stress equilibration equation has a continuous displacement condition for a dislocation.” as [Lubarda et al. (Pg. 627, right col., 2nd paragraph, If δ Ui is the displacement-field, etc.”)];

With respect to claim 14, Vattre et al. disclose “A method of calculating stress in a device” as [Vattre et al. (Pg. 494, sec. 2.2 Coupling procedure, 1st – 2nd paragraph, “As illustrated in Fig. 3, the two codes, etc.”)];
“receiving an analytic solution domain” as [Vattre et al. (Pg. 499, sec. 3, DCM simulations, 1st – 2nd paragraph, “In this section, simple test simulations, etc.”)];
“calculating, by the processor, an initial analytic solution for an initial displacement (uO) and an initial stress (a0) in the analytic solution domain” as [Vattre et al. (Pg. 499, sec. 3.1 Prismatic loop, 1st – 2nd paragraph, “Fig. 9 shows a square prismatic, etc.”)];
“creating a stress profile for an extended domain using the initial analytic values as an initial value of a Finite Element Method stress equilibration equation” as [Vattre et al. (Pg. 499, sec. 3.1 Prismatic loop, 1st – 2nd paragraph, “Fig. 9 shows a square prismatic, etc.”)];
While Vattre et al. teaches calculating an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain, Vattre et al. does not explicitly disclose “a processor; the analytical solution domain being a domain smaller than the extended domain”
Examiner’s interpretation: Having a computer demonstrates that there is a processor, since a processor is embedded within a computer;
“the analytical solution domain being a domain smaller than the extended domain” as [Lubarda et al. (Pg. 637 sec. 4.3 Dislocation distribution in a finite body, last paragraph, “Figure 12 illustrates the effect of free, etc.”, Pg. 638, right col., last paragraph, “Shear stress distributions for ten pileups, etc.”, Figs. 12(a), 14(a) and 14(b))] Examiner’s interpretation: The examiner considers the 3L x 3L region shown in Fig. 14(b) to be the extended domain, since the ten pileups are the same and are in the same array as the pile up in shown in Fig. 12 (a), which is a 2L x 2L region;
Vattre et al. and Lubarda et al. are analogous art because they are from the same field endeavor of analyzing dislocation distributions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Vattre et al. of predicting plastic flow at the (sub)micron length scale of materials with complex boundary conditions by incorporating a processor; the analytical solution domain being a domain smaller than the extended domain as taught by Lubarda et al. for the purpose of finding the minimum potential energy configuration with respect to variations in the dislocation positions.
The motivation for doing so would have been because Lubarda et al. teaches that by finding the minimum potential energy configuration with respect to variations in the dislocation positions, the ability to determine stable equilibrium states as stationary values of the potential energy can be accomplished (Lubarda et al. (Conclusion).

Xia discloses “the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from simulating the stress profile not being initial domain dependent” as [Xia (Pg. 99, 1st paragraph, “These results from experiments motive, etc.”)] Examiner’s interpretation: The examiner considers the small deformation of the domain to be the arbitrary shape of the analytical solution domain, since the deformation of the domain will result in the domain not being in its original shape;
Vattre et al., Lubarda et al. and Xia are analogous art because they are from the same field endeavor of analyzing dislocation distributions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Vattre et al. and Lubarda et al. of having the analytical solution domain being a domain smaller than the extended domain by incorporating the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from simulating the stress profile not being initial domain dependent as taught by Xia for the purpose of simulating the deformation of Face Centred Cubic (FCC) single crystals.
The motivation for doing so would have been because Xia teaches that by simulating the deformation of Face Centred Cubic (FCC) single crystals, the ability to provide a full solution of the crystal deformation problem, that includes the space and time evolution of the dislocation density and all internal elastic and plastic fields can be accomplished (Xia (Abstract).
With respect to claims 15-24 and 26, the claims recite the same substantive limitations as the claims above and are rejected using the same teaching.

4.	Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Modelling crystal plasticity by 3D dislocation dynamics and the finite element method: The Discrete-Continuous Model revisted, written by Vattre et al. (from IDS dated 1/19/18) in view of online reference An Analysis of Equilibrium Dislocation Distributions, written by Lubarda et al. (from IDS dated 1/19/18), online reference Continuum Dislocation Dynamics Modeling of the Deformation of FCC Single Crystals, written by Xia in view of online reference A method of coupling discrete dislocation plasticity to the crystal plasticity finite element method, written by Xu et al.

With respect to claim 6, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 1 above.
While the combination of Vattre et al., Lubarda et al. and Xia teaches a curved dislocation and an edge dislocation, Vattre et al., Lubarda et al. and Xia do not explicitly disclose “wherein the at least one dislocation comprises a hybrid dislocation, and the initial analytic solution is calculated for the hybrid dislocation.”
Xu et al. discloses “wherein the at least one dislocation comprises a hybrid dislocation, and the initial analytic solution is calculated for the hybrid dislocation.” As [Xu et al. (Pg. 5, sec. 2.2, 1st paragraph “The plain strain, isotropic, etc.”, Fig. 1)];
Vattre et al., Lubarda et al., Xia and Xu et al. are analogous art because they are from the same field endeavor of analyzing dislocation distributions.

The motivation for doing so would have been because Xu et al. teaches that by simulating plastic deformation in large polycrystals with discrete dislocation, the ability to determine the computational efficiency of the single grain or cluster of grains can be accomplished (Xu et l. (Abstract).

With respect to claim 11, the combination of Vattre et al., Lubarda et al. and Xia discloses the system of claim 1 above.
While the combination of Vattre et al., Lubarda et al. and Xia teaches a curved dislocation and an edge dislocation, Vattre et al., Lubarda et al. and Xia do not explicitly disclose “calculate a second initial analytic solution for a second initial displacement (uO) and a second initial stress (a0) in a second analytic solution domain; and simulate a second stress profile for a second extended domain using the second initial displacement and the second initial stress as initial values of the stress equilibration equation; and generate a superposed stress profile by superposing the second stress profile on the stress profile.”
Xu et al. discloses “calculate a second initial analytic solution for a second initial displacement (uO) and a second initial stress (a0) in a second analytic solution domain; and simulate a second stress profile for a second extended domain using the second initial st- 2nd paragraph “After an initial calibration, etc.”)];
Vattre et al., Lubarda et al., Xia and Xu et al. are analogous art because they are from the same field endeavor of analyzing dislocation distributions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Vattre et al., Lubarda et al. and Xia of predicting plastic flow at the (sub) micron length scale of materials with complex boundary conditions by incorporating calculate a second initial analytic solution for a second initial displacement (uO) and a second initial stress (a0) in a second analytic solution domain; and simulate a second stress profile for a second extended domain using the second initial displacement and the second initial stress as initial values of the stress equilibration equation; and generate a superposed stress profile by superposing the second stress profile on the stress profile as taught by Xu et al. for the purpose of  simulating plastic deformation in large polycrystals with discrete dislocation.
The motivation for doing so would have been because Xu et al. teaches that by simulating plastic deformation in large polycrystals with discrete dislocation, the ability to determine the computational efficiency of the single grain or cluster of grains can be accomplished (Xu et l. (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128